Citation Nr: 1215947	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  08-17 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas



THE ISSUE

Entitlement to service connection for squamous cell carcinoma of the right tonsil.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The Veteran performed active military service from June 1970 to June 1994.

This appeal arises to the Board of Veterans' Appeals (Board) from a November 2007-issued rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, that denied service connection for squamous cell carcinoma of the right tonsil.


FINDINGS OF FACT

1.  The Veteran is not a combat Veteran.  

2.  The Veteran served for about 25 days in Norway in 1986, immediately after the Chernobyl nuclear station incident and release of ionizing radiation.  

3.  The service treatment reports (STRs) are negative for any cancer, or cancer-related complaint.  

4.  Squamous cell carcinoma of the right tonsil was first discovered in February 2007, many years after active service.  

5.  The Veteran has reported that he had no post-service exposure to ionizing radiation. 

6.  None of the fifteen cancers for which presumptive service connection is available is shown, nor did the Veteran participate in a defined radiation risk activity.  

7.  The Veteran suffers from a listed "radiogenic disease" as listed at 38 C.F.R. § 3.311 (b) (2). 

8.  The Veteran received a dose of 0.4 rad of ionizing radiation during active service.  

9.  VA's Chief, Public Health and Environmental Hazards Officer has concluded that it is unlikely that cancer of the tonsil can be attributed to exposure to ionizing radiation during active service.   


CONCLUSION OF LAW

Squamous cell carcinoma of the right tonsil was not incurred in active military service, nor may it be presumed to have been incurred in active military service.  38 U.S.C.A. §§ 1110, 1111, 1112, 5103A, 5107 (West 2002); 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.311 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant and his representative of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must also inform the claimant of any information and evidence not of record that VA will seek to provide and that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for service-connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, the notice provided in May 2007 addresses the effective date provisions that are pertinent to the claim.  Thus, there is no deficiency with respect to providing all notices required. 

VA also has a duty to assist the claimant in the development of the claim.  This duty includes assisting the claimant in obtaining service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and adjudication may proceed without unfair prejudice to the claimant.  VA has obtained VA and private clinical records.  VA has developed the claim fully with respect to the development specified in 38 C.F.R. § 3.311.  Neither the claimant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the claimant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

Service Connection

Service connection will be awarded for disability resulting from injury or disease incurred in or aggravated by active service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 38 C.F.R. § 3.303(a) (2011).  

Service connection requires competent evidence showing: (1) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; (2) medical evidence of current disability; and (3) medical evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The reasonable doubt doctrine is also applicable even in the absence of official records, particularly if the basic incident arose under combat, or similarly stressful conditions [emphasis added], and is consistent with the probable results of such known hardships."  Caluza, 7 Vet. App. at 509.  

Each disabling condition shown by service medical records, or for which the Veteran seeks service connection, must be considered on the basis of the places, types, and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease not diagnosed initially until after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Once the evidence has been assembled, the Board assesses the credibility and weight to be given to the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein.  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must consider the places, types, and circumstances of the Veteran's service, his unit's history, his service medical records, and all pertinent lay and medical evidence in the case.  More favorable consideration is afforded combat Veterans under 38 U.S.C.A. § 1154(b), but, because the Veteran was not in combat, he will not be afforded this consideration.  

The Veteran performed temporary duty for about 25 days in Norway in 1986, during the Chernobyl nuclear station melt-down.  His STRs are negative for any cancer, or cancer-related complaint.  His official personnel file reflects that he was in an occupation that exposed him to asbestos, benzene, other organic solvents, and to various petroleum products.  In his pleadings, the Veteran reported that he was downwind from the Chernobyl radiation cloud while stationed in Norway.  

According to an April 2007-dated letter from treating private physician, M. Cannon, M.D., squamous cell carcinoma of the tonsil was discovered in February 2007.  The physician noted that the Veteran had only one risk factor for cancer, which was exposure to radiation in Norway at the time of the Chernobyl incident [the explosion occurred there on April 26, 1986, a date that coincides with the Veteran's arrival in Norway].  The physician explained that the Veteran had only one risk factor for cancer because the Veteran never smoked or chewed tobacco.  The physician noted that when the Veteran returned to England 30 days later, he reportedly had no eyebrows or eyelashes and that his face was red, as if sun-burned.  The physician concluded that it is "conceivable" that the cancer could be related to radiation exposure after the Chernobyl incident.   

According to an April 2007-dated letter from the Veteran's treating radiation oncologist, B. Luder, M.D., cancer of the tonsil is associated with high alcoholic intake, or, most commonly, smoking and other tobacco products.  The oncologist also noted that the Veteran denied any history of the above.  Dr. Luder then mentioned that high doses of radiation can cause a variety of cancers and this phenomenon has been seen after Chernobyl.  The physician stated, "...and I would think that this is the most likely cause of [the Veteran's] tonsillar cancer."  The physician concluded, "There are no other causative factors that I can identify, and the only time I see tonsillar cancer in a nonsmoker, nonalcoholic is in very elderly people where it can be age-related.  That is clearly not the case here."  

In his substantive appeal, the Veteran reported that he had no post-service exposure to ionizing radiation. 

Service connection for cancer attributable to ionizing radiation exposure during service can be accomplished in three different ways.  Rucker v. Brown, 10 Vet. App. 67, 71 (1997) (citing Ramey v Brown, 9 Vet. App. 40, 44 (1996).  These three ways will be discussed below.  

The first way to service connection is via presumptive service connection.  There are 15 types of cancer which are subject to presumptive service connection.  38 U.S.C. § 1112 (c).  Qualification under the presumptive provision of 38 U.S.C. § 1112 (c) occurs when the Veteran suffers from one of the fifteen listed cancers, and establishes his participation in a "radiation risk activity," as defined by 38 U.S.C. § 1112(c) (4) (B); 38 C.F.R. § 3.309 (d).  

The term "radiation-risk activity" means onsite participation in a test involving the atmospheric detonation of a nuclear device; or, occupation of Hiroshima or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or, internment as a prisoner of war in Japan (or active service duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupation forces in Hiroshima or Nagasaki, Japan, during the period beginning on August 6, 1945, and ending on July 1, 1946.  38 C.F.R. § 3.309 (d) (3).

Radiation risk activity also includes service in the which the service member was, as part of his or her official military duties, present during a total of at least 250 days before February 1, 1992, on the grounds of a gaseous diffusion plant located in Paducah, Kentucky, or Portsmouth, Ohio, or the area identified as K25 at Oak Ridge, Tennessee, if during such service the Veteran: (i) was monitored for each of the 250 days of such service through the use of dosimetry badges for exposure, at the plant, of external parts of the Veteran's body to radiation; or (ii) served for each of the 250 days of such service in a position that had exposures comparable to a job that is or was monitored through the use of dosimetry badges; or (2) Radiation risk activity also includes service before January 1, 1974, on Amchitka Island, Alaska, if, during such service, the Veteran was exposed to ionizing radiation in the performance of duty related to Long Shot, Milrow, or Cannikin underground nuclear tests.  38 C.F.R. § 3.309 (d) (3) (ii) (D) (1).  

In this case, none of the fifteen listed cancers is shown, nor did the Veteran participate in a defined "radiation risk activity."  Presumptive service connection under 38 U.S.C. § 1112 (c) is therefore not available.  

The second way to service connection for cancer due to ionizing radiation is set forth at 38 C.F.R. § 3.311 (b).  That regulation provides a list of "radiogenic diseases."  The listed "radiogenic diseases" are subject to service connection when certain additional conditions are met.  Rucker, 10 Vet. App. at 71.  In this case, the Veteran suffers from a listed "radiogenic disease."  See § 3.311 (b) (2) (xxiv) ("Any other cancer").  Because the Veteran suffers from a radiogenic disease, service connection is available if certain specified conditions are met.  

One specified condition is that the cancer must have arisen 5 or more years after exposure.  38 C.F.R. § 3.311 (b) (5) (iv).  This condition has been met, as the claimed exposure occurred in 1986 and the cancer was discovered in 2007.  

The final remaining specified condition that must be met under the second way to service connection is set forth at 38 C.F.R. § 3.311 (c) Review by UnderSecretary for Benefits.  Under that subsection, the UnderSecretary for Benefits must conduct additional development, as set forth at 38 C.F.R. § 3.311 (c), d), and (e), and then the adjudicator must consider the factors set forth at 38 C.F.R. § 3.311 (f) and (g).  

In an October 2007 letter to VA's UnderSecretary for Health, VA's UnderSecretary for Benefits noted: (1) that the Veteran was present in a contaminated area for about 25 days in 1986; (2) that the Veteran was 35 years old at that time; (3) that the Veteran claimed service connection for "throat cancer" in 2007; (4) that two private physicians have linked the cancer to ionizing radiation during active service; (5) that the Veteran was a non-smoking male with no smoking history or family history of cancer; and, (6) that a radiogenic disease is shown, but that a "radiation risk activity" is not shown.  In the letter, VA's UnderSecretary for Benefits requested that the UnderSecretary for Health prepare a dose estimate and then offer an opinion addressing the likelihood that exposure to ionizing radiation in service caused cancer of the right tonsil under these circumstances.

In an October 2007 letter, VA's Chief, Public Health and Environmental Hazards Officer reported to VA's Director, Compensation and Pension Service, that, based on appropriate authorities, it is estimated that the Veteran received a dose of 0.4 rad of ionizing radiation during active service.  The Chief, Public Health and Environmental Hazards Officer then concluded that it is unlikely that cancer of the tonsil can be attributed to exposure to ionizing radiation during active service.  

In November 2007, the Director, Compensation and Pension Service, reviewed the facts and concluded that there is no reasonable possibility that the claimed cancer can be attributed to exposure to ionizing radiation during active service.  Thus, the second way to service connection for cancer due to ionizing radiation is precluded.  Rucker, supra. 

The third way to service connection for cancer due to ionizing radiation, as set forth in Rucker, is direct service connection, which can be established by "show[ing] that the disease or malady was incurred during or aggravated by service," a task that "includes the difficult burden of tracing causation to a condition or event during service."  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

The medical evidence for this third avenue to service connection is in controversy.  A private treating physician and a private radiation oncologist have linked the Veteran's right tonsil cancer lesion to active service.  These physicians have based their opinions on reasonably correct facts and have supported their positions with rationale.  These medical opinions are therefore persuasive.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); also see Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).  While the two medical opinions are persuasive, they do suffer one weakness-neither is based on a radiation dose estimate.  

Turing to the negative VA medical opinion, it also is based on reasonably correct facts and is supported by a rationale.  Therefore, the opinion of the Chief, Public Health and Environmental Hazards Officer that concludes that it is unlikely that cancer of the tonsil can be attributed to exposure to ionizing radiation during active service, is persuasive.  The fact that this opinion is based on a dose estimate does give it a persuasive edge over the two opinions that do not attempt to estimate the radiation dosage.  Thus, the Board will accord this opinion the greater weight.

The lay evidence is competent with respect to observance of symptoms readily observable and it is credible, as there is no indication of lack of veracity.  Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  However, the determination of an issue involving a question of medical expertise requires further analysis of the Veteran's competency.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) (lay diagnosis is competent if: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional).  Although the Veteran is not shown to possess a recognized degree of medical or scientific knowledge to render him competent to provide a medical opinion as to causation of his cancer; his lay opinion does support a later diagnosis by a medical professional.  Thus, his opinion will be afforded some weight.  Id.  Nevertheless, the negative medical opinion still preponderates against the claim.

After considering all the evidence of record, including the Veteran's lay opinion, the Board finds that the preponderance of it is against the claim.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim for service connection for squamous cell carcinoma of the right tonsil is therefore denied.  


ORDER

Service connection for squamous cell carcinoma of the right tonsil is denied.



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


